Citation Nr: 0218286	
Decision Date: 12/17/02    Archive Date: 12/24/02	

DOCKET NO.  97-31 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for the residuals of 
chest injury.

3.  Entitlement to an evaluation in excess of 60 percent 
for the postoperative residuals of fistula in ano.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1970.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of September 1997 and March 1998 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.  

This case was previously before the Board in March 2000, 
at which time it was remanded for additional development.  
The case is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not currently suffer from a post-
traumatic stress disorder.

2.  A chest injury, or residuals thereof, are not shown to 
have been present in service, or at any time thereafter.

3.  The veteran's service-connected fistula in ano is 
currently productive of no more than extensive leakage and 
fairly frequent involuntary bowel movements, with no 
evidence of complete loss of sphincter control. 

4.  The veteran's service-connected disabilities, 
consisting of the postoperative residuals of fistula in 
ano, and dysthymic reaction/generalized anxiety disorder, 
when taken in conjunction with his education and 
occupational experience, are insufficient to preclude his 
participation in all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  A chronic post-traumatic stress disorder was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.304(f) (2002).

2.  A chest injury, or chronic residuals thereof, were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).

3.  An evaluation in excess of 60 percent for the 
postoperative residuals of fistula in ano is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.114 and Part 4, Codes 7332, 7335 (2002).  

4.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A service clinical record dated in September 1967 is to 
the effect that the veteran was seen at that time for 
complaints of chest pain, among other things.  A physical 
examination of the veteran's chest conducted at that time 
was within normal limits, and no pertinent diagnosis was 
noted.  

Radiographic studies of the veteran's chest conducted in 
December 1968 were entirely within normal limits.

In December 1969, the veteran was seen with a complaint of 
substernal pain.  On physical examination, his chest was 
clear to percussion and auscultation.  No pertinent 
diagnosis was noted.  Two days later, he was once again 
seen for a complaint of, among other things, chest pain.  
At that time, he gave a history of chest pain of two 
years' duration, following his being beaten up in a bar.  
Noted at the time of evaluation was that the veteran 
constantly pushed on his sternum.  His blood pressure was 
128/82, with a pulse of 76.  When further questioned, he 
stated that he constantly worried about the pain in his 
chest, thinking that he might have some "broken bones" in 
his chest.  The following day, the veteran underwent an 
electrocardiogram, as well as radiographic studies of his 
ribs, both of which were within normal limits.

A service psychiatric consultation dated in mid-December 
1969 was significant for a diagnosis of adult-situational 
reaction.

Additional radiographic studies of the veteran's chest 
conducted in August 1970 were within normal limits.

A service separation examination dated in November 1970 
was negative for any evidence of chest pathology or a 
psychiatric disorder.  Physical examination of the 
veteran's lungs and chest, as well as the heart and 
vascular system, were within normal limits, as were 
radiographic studies of the veteran's chest.  No pertinent 
diagnoses were noted.

Private records of hospitalization dated in July 1983 
reveal that the veteran underwent excision of a fistula in 
ano with sphincterectomy at that time.  Radiographic 
studies of the veteran's chest conducted during his 
hospitalization showed no evidence of any active disease.  
An electrocardiogram was similarly within normal limits, 
and no pertinent diagnoses were noted.

Following a VA medical examination in December 1990, no 
pertinent diagnoses were noted.

In a February 1996 VA Report of Contact, a claims adjuster 
informed the RO that the veteran had filed a claim for 
Worker's Compensation benefits for the residuals of head 
and neck injuries incurred at Electric Boat on December 2, 
1986.  

The veteran's claim for a total disability rating based 
upon individual unemployability was received in May 1996.  
At that time, he indicated that he had been employed as a 
grinder and magnetic particle inspector, and last worked 
in January 1987.  He had completed high school.  As 
reasons for leaving his employment, the veteran gave his 
fistula, as well as work-related cervical and lumbar 
injuries which had occurred at General Dynamic.  

In a statement from the veteran's employer dated in August 
1996, it was noted that the veteran had been 
administratively terminated on December 3, 1986.  

In January 1997, the veteran's claims for service 
connection for post-traumatic stress disorder, and an 
increased evaluation for the postoperative residuals of 
fistula in ano were received.

Received in February 1997 were VA outpatient treatment 
records covering the period from February 1995 to January 
1997, showing treatment during that time for the veteran's 
fistula in ano.  

In an undated stressor questionnaire received in March 
1997, the veteran gave as his stressors a reported 
inservice "chest injury," as well as his service-connected 
fistula in ano.  

Received in March 1997 were private medical records for 
the period from June 1977 to July 1996.  Included was a 
neurophysiology report dated in April 1989, at which time 
the veteran stated that, in December 1986, while working 
overhead with a piece of large equipment, he had injured 
his arms.  In addition to arm and hand pain, and numbness, 
he had been experiencing both cervical and right shoulder 
pain.  Additionally noted was that his past medical 
history was significant for bilateral carpal tunnel 
syndrome and decompressive surgery.

In March 1997, the veteran's claim for service connection 
for the residuals of chest injury was received.

During a June 1997 VA psychiatric examination, it was 
noted that the veteran's claims folder was available, and 
had been "reviewed.  When questioned, the veteran stated 
that, while he had been on boats which were stationed in 
Vietnam waters, he did not see any action.  While in 
service, he was involved in a brawl in a bus, at which 
time he was kicked in the chest, and sustained a broken 
sternum.  In his opinion, the majority of his problems 
stemmed from this incident.  He stated that he had last 
worked for a period of 10 years at Electric Boat, where he 
was first trained as a welder, and then did some other 
work.  He performed this other work because he was 
experiencing physical disability on the job.  Currently, 
the veteran showed no organic signs or symptoms.  He 
denied hallucinations, and did not appear grossly 
delusional, though he did complain of multiple somatic 
complaints ranging from his "chest to his legs to his anus 
to his head."  Most of the veteran's interview was spent 
with him describing his physical complaints and 
difficulties.  He denied any suicidal or homicidal 
thoughts.  His affect was slightly flat, but not 
inappropriate.  His mood was fairly depressed, and his 
general demeanor one of gross anxiety.  As far as post-
traumatic stress disorder symptoms were concerned, the 
veteran complained of recurrent and intrusive 
recollections of the incident in service when he was 
brutalized on a bus.  The veteran did not, however, have 
dreams of this event.  Nor did he have anything in the way 
of real flashbacks.  He stated that he experienced no 
intense psychological distress when exposed to events 
which symbolized his inservice trauma.  Nor had he made 
any effort to avoid feelings associated with his trauma, 
or experienced any psychogenic amnesia regarding the 
trauma.  The pertinent diagnoses noted were dysthymic 
reaction, and generalized anxiety reaction.  Additionally 
noted were diagnoses of diabetes by history; history of 
trauma to the sternum, with a broken sternum; history of 
trauma to the left leg with scarring; status post anal 
fistula surgery; and pain in the cervical and lumbar 
spine, of unknown etiology.  

On VA rectal and anal examination in November 1997, the 
veteran gave a history of drainage around his rectum some 
time in 1966 or 1967, which subsequently resulted in 
surgery.  Following this surgery, he continued to 
experience occasional problems, which he described as 
"explosions and loss of stool."  He described some 
incontinence of stool, stating that he had to wear a pad 
at all times.  He related a history of occasional 
constipation, as well as occasional explosive stools.

On physical examination, the veteran was observed to be 
wearing a diaper, which was perfectly clean.  That is, 
between the time the veteran had put the diaper on and the 
time of examination, there had been no leakage or 
incontinence of stool.  External examination in the anal 
area revealed scarring at about the 7 o'clock position, 
which was well healed, with mucosa grown over it, and 
which looked, for all intents and purposes, like a 
successful fistula operation.  Digital examination showed 
sphincter tone to be somewhat weak.  When asked to squeeze 
down on the examiner's finger, the veteran claimed he 
could not perform this action, but did in fact perform it, 
squeezing down to a point of approximately 3 out of 10.  
Internally, there was no evidence of any fistula, which 
was well healed and mucosed over.  In looking at the 
report of the veteran's previous 1983 surgery, it was 
noted that the surgeon had taken special care to preserve 
the deep sphincter fibers.  In the opinion of the 
examiner, the veteran suffered from an irritable bowel 
syndrome characterized by alternating constipation and 
explosive diarrhea.  Additionally noted was that the anal 
sphincter was somewhat weakened.  Accordingly, were the 
veteran not to have explosive bowel movements, he would 
probably get along very well.  Nonetheless, there did not 
appear to have been any increase in the veteran's 
disability since 1983.  In the opinion of the examiner, 
the veteran was a very chronically agitated person, which 
went along with his irritable colon syndrome.  He was 
described as worried about many, many items, one of which 
was a normal xiphoid process where the veteran claimed to 
have been kicked, and which he considered to be very 
abnormal.  In point of fact, he would not hear of the 
examiner's suggestion that this was normal.  The pertinent 
diagnoses were irritable colon syndrome with alternating 
constipation and explosive diarrhea; weakened anal 
sphincter following fistulotomy; and occasional 
incontinence of stool when the loose stools of irritable 
colon and the weakened fistula came together.

On subsequent VA examination of the veteran's rectum and 
anus conducted in January 1999, it was noted that the 
veteran was a noninsulin-dependent diabetic, with a 
multiplicity of complaints.  Additionally noted was that, 
in the opinion of the examiner, the veteran's complaints 
were the same, as were current examination findings.  More 
specifically, nothing had changed.  At the time of 
examination, the veteran would not be quieted concerning 
his various complaints.  He insisted on talking about the 
multiplicity of his injuries, which included lower back 
pain, neck pain, and a fixation on the xiphoid process of 
his sternum.  He had firmly fixed in his mind that he had 
suffered damage to his sternum as a result of a kick from 
a sailor in the Philippines.  To the best of the 
examiner's ability to determine and examine, the veteran 
was referring to a calcified xiphoid process, which was 
unrelated to having been kicked.  The veteran continued to 
wear a diaper, which was spotlessly clean.  Accordingly, 
the veteran had experienced 100 percent continence since 
the time of his putting on the diaper that morning up to 
the time of examination.  

On physical examination, it was noted that the veteran's 
condition had not changed since the time of his last 
compensation and pension examination; the objective 
findings were identical.  In the opinion of the examiner, 
the veteran continued to suffer from irritable colon 
syndrome, as well as a slightly weakened sphincter, with 
some scarring and distortion of the anal canal.  These 
three factors combined to account for the reported loss of 
stool.  According to the examiner, while he did not doubt 
that the veteran experienced some loss of stool, on two 
occasions, he had seen no evidence of that on the 
veteran's diaper.

When questioned as to his lack of employment, the veteran 
listed a series of problems, arising from his employment 
at Electric Boat.  Significantly, he did not mention his 
anus as a cause for his unemployability.  The examiner 
opined that this would have constituted no more than a 
"small factor" in the veteran's case.  

In a rating decision of April 2000, the RO granted service 
connection (and a noncompensable evaluation) for dysthymic 
reaction and generalized anxiety disorder.

In November 2000, the veteran was scheduled for an 
additional psychiatric examination, which he canceled.

On VA anal and rectal examination in December 2000, the 
examiner noted that he had seen the veteran on two 
previous occasions, and that there had been absolutely no 
change in the his condition.  He complained of some 
swelling around his anus, and stated that he continued to 
stain his diaper.  During the course of the examination, 
the examiner attempted to establish some understanding as 
to just what role the veteran's anus played in his ability 
(or inability) to work.  The examiner concluded that were 
the veteran to have only his anus to deal with, he could 
work.  More specifically, it was the other complaints 
which prevented him from working.  The veteran referred 
most of his problems to a 1986 accident at Electric Boat, 
where he used to work as a grinder.  He stated that he did 
not think he could currently work.  However, in the 
opinion of the examiner, the veteran's anus played "only a 
very minor part" (if any part at all) in his difficulties.

On physical examination, there was some scarring around 
the veteran's anus.  The anal sphincter appeared to have a 
fairly good degree of tone, though with a minimal ability 
to squeeze the examiner's finger.  It was somewhat 
difficult for the examiner to determine the amount of 
effort the veteran displayed; nonetheless, the veteran did 
show some ability to squeeze the examiner's finger.  At 
the time of examination, there did not appear to be any 
dermatitis around the veteran's anus, as one might expect 
were there to be constant dribbling.  Noted at the time of 
examination was that the veteran's diaper was spotless.  
In the opinion of the examiner, the veteran got along very 
well, and did not have any staining, except on those 
occasions when he experienced an exacerbation of his 
irritable colon syndrome.  Further noted was that the 
postoperative residuals of fistula in ano did not impair 
his ability to work.  The veteran's anal problem did not 
prevent him from performing any work which a man of his 
age or education could perform.  Rather, it was the 
veteran's other problems which prevented him from working.  
The pertinent diagnosis was old ischiorectal abscess, 
probably with drainage, followed by sphincterotomy, 
followed by a minor procedure, with no evidence of anal 
leaking at the time of examination.

According to the evidence of record, the veteran's 
service-connected disabilities consist of postoperative 
residuals of a fistula in ano, evaluated as 60 percent 
disabling; and dysthymic reaction/generalized anxiety 
disorder, evaluated as noncompensably disabling.  The 
combined evaluation currently in effect for the veteran's 
service-connected disabilities is 60 percent.

Analysis

The veteran in this case seeks service connection for 
post-traumatic stress disorder, as well as for the 
residuals of an inservice chest injury.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  Prior to March 7, 1997, governing 
regulations provided that service connection for post-
traumatic stress disorder required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (effective prior 
to March 7, 1997).  Effective March 7, 1997, service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that a claimed 
inservice stressor actually occurred.  However, if the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding the inservice stressor is 
insufficient, standing alone, to establish service 
connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. 
Brown, 6 Vet. App. 283, 289 (1994).

In the present case, service medical records are negative 
for history, complaints, or abnormal findings indicative 
of the presence of a chest injury, or post-traumatic 
stress disorder.  While on a number of occasions in 
service, the veteran was seen for complaints of chest 
pain, those episodes were, apparently, acute and 
transitory in nature, and resolved without residual 
disability.  At all times during the veteran's period of 
active military service, electrocardiographic and 
radiographic studies of his chest and heart were within 
normal limits, and no pertinent diagnoses were noted.  
Moreover, at no time during the veteran's period of active 
military service, was there evidence that he suffered from 
a post-traumatic stress disorder.  While in December 1969, 
the veteran received a diagnosis of adult-situational 
reaction, no psychiatric treatment was indicated.  Nor was 
there any evidence of a post-traumatic stress disorder.  

The Board notes that, in a decision of April 2000, the RO 
granted service connection for a dysthymic reaction and 
generalized anxiety disorder.  However, as of that time, 
the veteran had yet to receive a diagnosis of post-
traumatic stress disorder.  While on VA psychiatric 
examination in June 1997, the veteran gave a history of an 
inservice attack, at which time he was kicked in the 
chest, service medical records are negative for any 
evidence whatsoever of this incident, or any resulting 
injury.  Even assuming, for the sake of argument, that the 
incident in question did occur, the veteran, as of the 
time of the aforementioned examination, denied the 
presence of any "real flashbacks" or of intense 
psychological distress on exposure to events which 
symbolized his reported trauma.  Nor did he make any 
effort to avoid feelings associated with that claimed 
trauma.  At the time of that examination, the veteran 
received diagnoses of dysthymic reaction and generalized 
anxiety reaction (for which service connection is now in 
effect), but not post-traumatic stress disorder.  

Based on the aforementioned, and in the absence of any 
evidence of a chest injury or recognizable stressor in 
service, the Board is unable to reasonably associated the 
veteran's claimed residuals of chest injury or alleged 
post-traumatic stress disorder with any incident or 
incidents of his period of active service.  Consequently, 
service connection for both of those disorders must be 
denied.

Turning to the issue of an increased evaluation for the 
service-connected residuals of fistula in ano, the Board 
notes that disability evaluations, in general, are 
intended to compensate for the average impairment of 
earning capacity resulting from a service-connected 
disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the rating schedule.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4 (2001).  

In evaluating the severity of a particular disability, it 
is essential to consider its history.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2001).  However, where entitlement to compensation has 
already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Though a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The Board observes, effective July 2, 2001, the schedular 
criteria for the evaluation of service-connected 
disabilities of the digestive system, and, specifically, 
fistula in ano, underwent revision.  Where a law or 
regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law 
or regulation most favorable to the appellant must apply 
unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is 
no indication that the Secretary has precluded application 
of either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for the 
service-connected residuals of fistula in ano be evaluated 
under the pertinent regulations effective both before and 
after the July 2, 2001, changes to the rating schedule.  
Bernard v. Brown, 4 Vet. App. 384 (1995).  However, in the 
case of at hand, the disability in question (fistula in 
ano) does not fall within those sections of the rating 
schedule which underwent substantive change.  Accordingly, 
for all intents and purposes, the appropriate evaluation 
to be assigned the veteran's service-connected fistula in 
ano may be determined under either the "old" or "new" 
schedular criteria.

In that regard, while at the time of a VA rectal/anal 
examination in November 1997, the veteran stated that he 
found it necessary to wear an incontinence pad at all 
times, that pad, at the time of examination, was 
"perfectly clean."  External examination, while noting the 
presence of a scar, showed that scar to be well healed, 
and grown over with mucosa.  While at the time of 
examination, there was some evidence of a weakened anal 
sphincter, the veteran was able to squeeze down on the 
examiner's finger to a level of about 3 out or 10.  Noted 
at the time of examination was that, pursuant to a 
previous operative report, the veteran's deep sphincter 
fibers had been spared.  According to the examiner, there 
had apparently been no increase in the veteran's 
disability since 1983.

On more recent VA rectal/anal examination in January 1999, 
the examiner clearly stated that, in his opinion, "nothing 
(regarding the veteran's anal/rectal condition) had 
changed."  While the veteran still wore a diaper, that 
diaper was, once again, spotlessly clean.  As of the time 
of a recent VA rectal/anal examination in December 2000, 
there was no evidence of any dermatitis around the 
veteran's anus, as might be expected were the veteran to 
be experiencing constant dribbling.  His diaper was again 
spotless, and there was voluntary control of the anal 
sphincter.

Pursuant to applicable law and regulation, the veteran's 
service-connected residuals of fistula in ano are rated as 
for impairment of sphincter control.  38 C.F.R. Part 4, 
Code 7335 (2001).  In that regard, a 60 percent evaluation 
for impairment of sphincter control is warranted where 
there is evidence of extensive leakage and fairly frequent 
involuntary bowel movements.  In order to warrant a 100 
percent evaluation, there must be demonstrated complete 
loss of sphincter control.  38 C.F.R. Part , Code 7332 
(1991).  

As is clear from the above, the veteran experiences at 
least some degree of impairment as a result of his 
service-connected residuals of a fistula in ano.  What is 
similarly clear, however, is that the veteran, at present, 
does not suffer from a complete loss of sphincter control.  
In point of fact, and as noted above, as of the time of 
the most recent VA rectal/anal examination in December 
2000, the anal sphincter exhibited a fairly good degree of 
tone.  Under such circumstances, an increased rating is 
not warranted.

Finally, as regards the issue of a total disability rating 
based on individual unemployability, the Board notes that 
such a rating may be assigned where the schedular rating 
for the service-connected disability or disabilities is 
less than 100 percent when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1991).  

In the present case, a review of the record discloses that 
the veteran has completed high school.  Reportedly, the 
veteran has had occupational experience as a grinder, and 
as a magnetic particle inspector, and last worked in 
January 1987.  His sole service-connected disabilities 
consist of the postoperative residuals of a fistula in 
ano, evaluated as 60 percent disabling, and dysthymic 
reaction/generalized anxiety disorder, evaluated as 
noncompensably disabling.  

The veteran argues that, as a result primarily of his 
service-connected fistula in ano, he is precluded from all 
forms of substantially gainful employment.  However, 
pertinent evidence of record is not to that effect.  
Rather, a review of such evidence would appear to indicate 
that the veteran's unemployability, to the extent that it 
actually exists, is the result only in small part of his 
service-connected disability or disabilities.  

In that regard, the record clearly shows that, in December 
1986, the veteran was involved in an on-the-job incident 
injuring his arms.  The veteran, at the time of the filing 
of his claim for individual unemployability, stated that 
he had left his job due not only to problems associated 
with his service-connected fistula in ano, but also as the 
result of various "cervical and lumbar" problems which 
were "work-related."

The Board notes that, at the time of the aforementioned VA 
rectal/anal examination in December 2000, the examiner 
indicated that the veteran's service-connected fistula in 
ano did not impair his ability to work.  Rather, it was 
the "other problems" which prevented him from working.  
Based on such findings, the Board is compelled to conclude 
that the service-connected disabilities, and, in 
particular, the residuals of fistula in ano, when taken in 
conjunction with his education and occupational 
experience, are insufficient to preclude his participation 
in substantially gainful employment.  Accordingly, the 
veteran's claim for a total disability rating based upon 
individual unemployability must be denied.

In reaching the above determinations, the Board has given 
due consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions impact upon the 
adjudication of the veteran's current claims.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its "duty to assist" the 
veteran in development of all facts pertinent to his 
claims.  To that end, during the course of a Supplemental 
Statement of the Case in July 2002, and in subsequent 
correspondence of July of that same year, the veteran was 
informed of the VA's obligations under the new Act, and 
given the opportunity to provide information necessary to 
obtain any evidence which had not already been procured.  
Accordingly, the veteran was provided notice of what the 
VA had done to develop his claims, notice of what he could 
do to help his claims, and notice of how his claims might 
still be deficient.  Because no additional evidence was 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of the VA to further notify the veteran what evidence 
would be secured by the VA and what evidence would be 
secured by the veteran is harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under such 
circumstances, the Board is of the opinion that no further 
duty to assist the veteran exists in this case.



ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for the residuals of chest injury is 
denied.

An evaluation in excess of 60 percent for the 
postoperative residuals of fistula in ano is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

